DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1. In response to the requirement for Restriction, Applicants elect to prosecute the invention of group I (claims 1-14), with traverse. Applicant argued the different configurations included in claim 1 of group I (claims 1-14) and claim 2 of group II (claims 16-21) are merely various expressions of the features of the same invention. Examiner respectfully disagrees. Please look at the restriction requirement mailed on 11/02/2021.
Allowable Subject Matter
2. Claims 3, 5-8, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1-2, 4, 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170155756) in view of Lee et al. (KR 1020170062331)
Regarding claims 1 and 10, Kim discloses a method for canceling an echo in an electronic device (Paragraph: 0172: Kim discusses an echo cancellation system), the method 
Kim discloses the invention set forth above but does not specifically points out “identifying a first partial audio signal on the second band within a first input audio signal obtained through a first microphone; identifying a second partial audio signal on the first band within a second input audio signal obtained through a second microphone; providing a transmission audio signal, based at least on the first partial audio signal and the second partial audio signal” 
Lee however discloses identifying a first partial audio signal on the second band within a first input audio signal obtained through a first microphone; identifying a second partial audio signal on the first band within a second input audio signal obtained through a second microphone 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Kim, and modify a system to identify a first partial audio signal on the second band within a first input audio signal obtained through a first microphone; identifying a second partial audio signal on the first band within a second input audio signal obtained through a second microphone; providing a transmission audio signal, based at least on the first partial audio signal and the second partial audio signal , as taught by Lee, thus allowing to control pre-processing and/or post-processing on a voice signal when a call is performed using a plurality of channels with an
external electronic device, as discussed by Lee 
Considering claims 2 and 11, Kim discloses the electronic device of claims 1 and 10, wherein the processor is configured to: receive information about a reception audio signal from the external electronic device via the communication module (Paragraphs: 0087 and  0175: Kim discusses how the electronic device transmit the pre-processed first voice signal and/or the pre-processed second voice signal, which is obtained after being pre-processed in the electronic device, to the external electronic device through a communication interface; and how an information exchange application supporting information exchange between an electronic 
Considering claims 4 and 13, Kim discloses the electronic device of claims 2 and 11, wherein the processor is configured to identify the first band and the second band, based at least on turning table information stored in a memory of the electronic device (Paragraphs: 0109-0110 and: Kim discusses how the memory store data required for an operation of the audio processing unit such as the preset adjustment rates of the first voice signal and the second voice signal). 
Considering claim 9, Kim discloses the electronic device of claim 1, further comprising a housing, wherein the first speaker and the first microphone are located in a first region of the housing, and the second speaker and the second microphone are located in a second region of the housing (Paragraph: 0104 and fig.1, 102, 104, electronics device 102 and 104 with speaker and microphones in different regions or areas). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                              03/04/2022